Exhibit 10.1

EIGHTH AMENDMENT OF CONTRACT

This Eighth Amendment (the “Eighth Amendment”) effective as of the latest date
designated in the signatory provisions below, upon approval by the Office of
Contractual Review, by and between the State of Louisiana, through the Division
of Administration, Office of Community Development (hereinafter referred to as
“OCD”) and ICF Emergency Management Services, LLC (hereinafter referred to
either as “ICF” or “Contractor”). Capitalized terms used in the Amendment but
not defined herein have the meanings ascribed to them in the hereinafter
described Contract.

WHEREAS, OCD and Contractor have heretofore executed and entered into that
certain Contract with an effective date of June 12, 2006 (the “Contract”) in
which ICF agreed to serve as Louisiana’s Road Home Manager and otherwise
obligated itself to complete the Project; which Contract was amended by the
First Amendment dated July 24, 2006, by the Second Amendment dated September 28,
2006, by the Third Amendment dated October 18, 2006, by the Fourth Amendment
dated March 15, 2007, by the Fifth Amendment dated June 25, 2007, by the Sixth
amendment dated November 6, 2007, and by the Seventh Amendment dated December 7,
2007.

WHEREAS, the parties seek to add additional subcontractors and their labor
categories, remove unneeded language from the contract and further delineate per
unit prices for Phases Two and Three of the Project;

NOW THEREFORE, for and in consideration of the foregoing premises, the State and
Contractor agree as follows:

HOURLY LABOR RATES

Exhibit D-2 of the Contract is amended with the addition of labor categories for
new subcontractor Beason & Nalley, Inc. The effective date of the added labor
rates is November 15, 2007. Rates for current subcontractor The Compass Group
are amended to reflect an annual change in rates effective January 1, 2008.
Rates for subcontractor Quadel are amended to reflect an annual change in rates
effective June 1, 2008. A rate for Franklin Industries labor category “Appeals
Advisor” is added effective April 1, 2008. A new subcontractor for temporary
labor services, Spherion Corporation is added with an effective date of June 1,
2008.

UNIT PRICES

Exhibit E-2, attached hereto is amended with the addition of individual pricing
to replace average pricing for real estate services “FDS Flood Zone – Manual”,
and “FDS Flood Zone – Automated”, with an effective date of December 1, 2007.
Additionally, a unit price for “FDS GEO Coordinates” is added that was
inadvertently previously omitted. It has an effective date of December 1, 2007.

The unit price entitled, “Tax parcel Identification – First American” is removed
to correct an error.

Pricing for Appraisal – Type 1004 with boat access (CREDCO) – HGI, is added
effective for Billing Purposes January 1, 2008

Pricing for Type 1, 2, 3 and 4 Evaluations (Price for Any Quantity) – Dewberry –
is added effective December 15, 2007

 

1



--------------------------------------------------------------------------------

Pricing for “Broker Price Opinion with Drive-By-First American” is added with an
effective date for billing purposes of January 1, 2007

Pricing for additional disbursements associated with all homeowner options has
also been added to Exhibit E-2 with an effective date of December 1, 2007.

Pricing for field review appraisals associated with all homeowner options has
also been added to Exhibit E-2 with an effective date of December 1, 2007.

Unit prices for evaluation of individual units within a condo association for
subcontractor Dewberry and Davis are added to correct an omission in Amendment
Six. The effective data for billing purposes is May 1, 2007.

Unit prices for Small Rental Program property evaluation services for
subcontractors The Worley Companies and Dewberry & Davis are added effective
January 15, 2008.

Unit prices for Small Rental Program lead paint pass/fail inspection for
subcontractor Altec is added effective November 1, 2007.

Homeowner evaluation service for subcontractor Providence is clarified for
billings prior to July 1, 2007 and added for the period July 1, 2007 through
September 29, 2007 to correct an inadvertent omission on Contract Amendment Six.
The effective date for evaluations exceeding the 50,000 completions mark is
moved from September 1, 2007 to September 30, 2007.

Unit prices for distribution and recordation of revised or amended covenants is
changed to have the subcontractor First American Title provides additional
services effective February 21, 2008.

The title for Type 4 Homeowner Evaluations-Appeals, has been modified to add
“Disputed”. Requests for a review evaluation are generated through the formal
appeal process as well as by an informal dispute raised by an applicant.

DEFINITIONS

Exhibit F-2 is added to the contract to incorporate the definitions for unit
price items.

CONTRACT LANGUAGE

The State’s program change that has Option 1 grants being provided as lump sum
distributions has eliminated the need to establish escrow accounts as stated in
contract requirement 2(a)7.4 of Exhibit A, Statement of Work. This requirement
is therefore removed from the exhibit.

Language has been added to outline transition roles and support in order to
assist the State as it plans to assume Road Home responsibilities once the
contract with ICF ends:

Contractor will provide assistance in facilitating and effecting an orderly
transition to the State of the Road Home systems by providing access to key
personnel, support, documentation and training for system inputs, outputs,
applications, and processes on specific equipment, networks, software solutions
and applications. Contractor will provide work space, as available, in Road Home
facilities for the OCD transition team. Contractor will provide assistance to
OCD in coordinating transition issues with the Road Home IT subcontractors.
Contractor will also assist with the relocation of pertinent files, documents,
software, and equipment. A list of key action

 

2



--------------------------------------------------------------------------------

items for the transition process will be developed by the Contractor, in
coordination with OCD. This will require approval by both the State and ICF. The
intention is to develop and approve this list by August, 15, 2008.

Finally, the State names Paul Rainwater as State Program Manager, replacing
Suzie Elkins.

IN WITNESS WHEREOF, the Parties hereto have caused this Eighth Amendment to be
executed by their duly authorized representatives as of the day and year first
above written.

 

State of Louisiana, Division of Administration     ICF Emergency Management
Services, LLC By  

/s/ Angele Davis

    By  

/s/ Donald H. Blaise

 

 

     

 

  Angele Davis       Donald H. Blaise   Commissioner of Administration      
Senior Manager of Contracts   Date:                     , 2008       Date: June
20, 2008

 

3